Citation Nr: 0304099	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  93-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury.

(The issues of entitlement to service connection for 
disabilities of the left knee, right hip, and lower back, 
claimed as secondary to a service-connected right ankle 
disability, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1973, and from January 1974 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of entitlement to 
service connection for disabilities of the left knee, right 
hip, and lower back, claimed as secondary to a service-
connected right ankle disability.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  See 38 C.F.R. § 20.903.  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these three issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to a disability evaluation in excess 
of 10 percent for residuals of a right ankle injury has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected right ankle 
disability is currently productive of more than moderate 
limitation of motion and there is no ankylosis of that ankle. 
CONCLUSION OF LAW

The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for residuals of a right 
ankle injury are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5003, 5010, 5270, 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); see also the recent decision of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that the veteran has been allowed to submit oral 
testimony in support of his appeal at hearings that were 
conducted at the RO in April 1994 and August 1995.  The RO 
has also made reasonable attempts to secure his complete 
service medical records (as reflected on several documents in 
the file, as well as a Report of Contact Form dated in 
November 1997), as well as all available VA outpatient 
treatment records.  Also, by letter dated in March 2001, the 
RO notified the veteran of the enactment of the VCAA, of VA's 
re-defined duties to notify and assist him, and of the 
information and evidence that was needed from him.  The 
veteran was then invited, in that letter, to contact VA, via 
a toll-free number that was provided therein, if he had any 
questions or needed further assistance.  By Supplemental 
Statement of the Case dated in March 2001, the RO reminded 
the veteran of VA's re-defined duties to assist and notify, 
notified him of additional evidence that had been secured in 
connection with his claim (in the form of VA outpatient 
treatment records produced in 1998), and explained why its 
prior decision denying an increased rating for the service-
connected right ankle disability was being confirmed.

Additionally, it is noted that, by letter dated in November 
2001, the veteran was informed that his appeal was being 
certified to the Board and that, consequently, his record was 
in the process of being physically transferred to the Board's 
headquarters in Washington, D.C., but that the veteran 
nevertheless had the right to submit additional evidence or 
testimony within 90 days from that letter.  By letter dated 
in April 2002, the Board notified the veteran that his case 
was being further developed and that, as part of the 
development, specific medical records (which were identified 
in the letter) were being sought.  The veteran was also asked 
in that letter to clarify the dates of medical treatment at 
an Army hospital in Texas during 1981.  He responded, in a 
statement that was received also in April 2002, that he did 
not remember specific dates.  The Board nevertheless 
attempted to secure any such records, for the entire year of 
1981, but "no records were located."  The Board then 
notified the veteran, by letter dated in July 2002, that its 
attempt to secure the 1981 service medical records had been 
unsuccessful, and invited the veteran to provide such 
records, if he had copies of them in his possession.  No 
response to that letter was received from the veteran.  
Additional VA outpatient treatment records produced between 
1996 and 2002 were also secured by the Board, and they have 
been associated with the file.  It is noted that these 
records essentially reflect medical treatment for 
disabilities other than the service-connected right ankle 
disability.

In addition to all of the above, the Board arranged for the 
veteran to be re-examined, in order to obtain specific data 
descriptive of the current severity of the veteran's service-
connected right ankle disability.  The report of the medical 
examination, which was conducted in January 2003, is of 
record, and it is judged adequate for rating purposes.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding his claim 
for an increased rating for his service-connected right ankle 
disability is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the veteran's claim 
for an increased rating for his service-connected right ankle 
disability have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the record shows that the veteran sustained a 
supination injury of his right ankle while in service in 
April 1980, which required corrective surgery.  He was 
granted service connection for residuals of a right ankle 
injury, with traumatic arthritis, in a January 1984 rating 
decision.  A 10 percent rating was assigned therein under 
Diagnostic Codes 5010 and 5271 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 ("the Schedule").

The RO denied a June 1993 request from the veteran to have 
his rating increased in the August 1993 rating decision 
hereby on appeal, after concluding that the schedular 
criteria for a rating higher than 10 percent were not met.  
The veteran perfected his appeal of this issue in November 
1993, and he thereafter provided testimony in support of his 
appeal at the above mentioned personal hearings of April 1994 
and August 1995.  At those hearings, he essentially restated 
his contentions of record essentially to the effect that he 
suffers from instability, weakness, and pain in his right 
ankle, which he believes entitles him to a rating exceeding 
10 percent.

On VA medical examination in October 1998, the veteran 
reported a severe sprain of the right ankle during service, 
with subsequent reconstruction of that ankle, and current 
instability and a history of intermittent sprains, generally 
when doing any activities on uneven ground.  Objectively, the 
veteran walked with a steady gait and his right ankle 
appeared to be clinically stable and had no effusion or 
tenderness to palpation.  There was also a negative anterior 
drawer, and the range of motion of the ankle was described as 
"full with dorsiflexion [to] 20 degrees, plantar flexion to 
40 degrees, with full inversion/eversion."  Sensation to 
light touch was intact distally, with palpable pulses.  Right 
ankle films showed evidence of lateral ankle reconstruction, 
and the mortise appeared to be well shaped with no evidence 
of osteoarthritis.  The impression, in its pertinent part, 
was the following:

Impression:

... [S]ymptomatic right ankle instability.  
There is no clinical evidence of any 
marked right ankle instability on exam.  
...  He has not undergone physical therapy, 
which has been shown to improve symptoms 
by 80% to 90%; this was suggested to him.  
...

On VA re-examination in January 2003, the veteran gave a 
history similar to the one reported in October 1998, 
complained of swelling, instability, and pain in his right 
ankle, and said that he took anti-inflammatory medication 
daily.  Objectively, there were 25 degrees of plantar 
extension (dorsiflexion), and 35 degrees of plantar flexion.  
Inversion and eversion reportedly could not be done "because 
of pain."  The veteran could "stand on his heels and his 
toes okay."  Review of the X-Rays obtained in October 1998 
confirmed the previous surgery in the distal fibula and the 
absence of any arthritic changes in the right ankle.  In the 
examiner's opinion, the veteran had mild loss of range of 
motion, but no incoordination, weakness, or fatigue, in that 
ankle, and he did not think "that [the veteran] is limping 
that much with his ankles ... to give him degenerative joint 
disease ... ."  He also opined that the combination of the 
veteran's musculoskeletal disabilities (which include a lower 
back and left knee disabilities, which are not service 
connected) produced "functional impairment of moderate 
degree of no squatting, no climbing, no prolonged standing 
and walking for more than an hour without a rest."

At the outset, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45.

As indicated above, the service-connected right ankle 
disability is currently rated under Diagnostic Codes 5010 and 
5271 of the Schedule.  Diagnostic Code 5010 addresses 
traumatic arthritis, substantiated by radiological findings, 
and directs the rating to be accomplished under Diagnostic 
Code 5003, which in turn addresses degenerative arthritis and 
mandates the rating to be accomplished under the diagnostic 
code addressing limitation of motion of the affected 
bodypart, in this case, the ankle.  If the limitation of 
motion is not compensable, then Diagnostic Code 5003 provides 
for a rating of 10 percent for each major joint or group of 
minor joints affected by limitation of motion; and if there 
is no limitation of motion, a rating of 10 percent could be 
warranted if there were radiological evidence of the 
involvement of two or more major joints, or two or more minor 
joint groups, to be increased to 20 percent, if said 
involvement were accompanied by occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010.

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for ratings of 10 and 20 percent for 
moderate and marked limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.

Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.

Additionally, ratings ranging between 20 and 40 percent might 
be warranted if there is evidence of ankylosis of the ankle, 
of varying degrees.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5270.

In the case at hand, the recent medical evidence in the file 
negates the presence of arthritis in the veteran's right 
ankle, which would mean that the provisions of Diagnostic 
Codes 5003 and 5010 of the Schedule are inapplicable to this 
case, as they require objective (i.e., radiological) evidence 
of actual arthritis.  In any event, since there is some 
evidence of record of some limitation of motion in the 
veteran's right ankle, the diagnostic code addressing 
limitation of motion of the ankle (Diagnostic Code 5271) 
would be of application, as mandated by Diagnostic Code 5003.  
In this regard, it is noted that, while ranges of motion in 
October 1998 were noted to be "full," the most recent 
medical evidence in the file shows some limitation of motion 
of the right ankle, albeit only in the form of 10 degrees 
less of plantar flexion and pain, with still full (in fact, 
more than full) dorsiflexion.  The objective evidence of 
record also shows that the veteran's right ankle has 
"symptomatic instability," but it has been opined that the 
instability is not marked.  Also, there is no effusion or 
tenderness to palpation in the veteran's right ankle, and 
there is a negative anterior drawer, intact sensation to 
light touch, distally, with palpable pulses, and radiological 
evidence of a well-shaped mortise, with no osteoarthritis.  
Additionally, on the most recent medical examination, it was 
opined that there was no incoordination, weakness, or fatigue 
in the veteran's right ankle.  More importantly, in regards 
the specific criteria that would be needed for a rating 
higher than 10 percent for the veteran's right ankle 
disability, the medical evidence of record shows only slight 
limitation of motion of the ankle, and no evidence of 
ankylosis.  Even considering the effects of pain on 
limitation of function, the resulting limitation could not be 
termed greater than moderate.  Accordingly, the Board 
concludes that the schedular criteria for entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a right ankle injury are not met.  The claim shall 
therefore be denied.

Finally, the Board acknowledges its awareness of VA's policy 
to administer the law under a broad interpretation and 
resolve reasonable doubt in favor of the claimant whenever 
there is an approximate balance of the positive and negative 
evidence which does not satisfactorily prove or disprove his 
or her claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In the present case, for the foregoing reasons and bases, 
there exists no reasonable doubt to be resolved in favor of 
the veteran because the preponderance of the evidence is 
clearly against his claim for an increased rating for his 
service-connected right ankle disability.


ORDER


A disability evaluation in excess of 10 percent for residuals 
of a right ankle injury is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

